DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/21.  Accordingly, Claims 1-17 are pending, Claims 10-15 are withdrawn, and Claims 1-2, 4-9, 14, and 16-17 are currently amended.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the claimed subject matter of Claim 9 pertaining to the optical sensor viewing all unique signatures simultaneously.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (WO 2016173476 A1)(please refer to attached translation of cited portions).
Claim 1:  Peng discloses a three-dimensional puzzle comprising (abstract): a shell having at least four faces and formed by multiple shell segments (Fig. 1), at least some of the shell segments being movable relative to adjacent shell segments (lines 42-47); a core within the shell (central sphere (4)), the at least some of the shell segments being repositionable relative to the core, and the faces being freely rotatable relative to the core about axes extending from the core toward the faces (Fig. 1, 5, 9, lines 42-47); a plurality of unique signatures, each located at one of the at least some of said shell segments (lines 48-50, lines 73-78, Fig. 16); and at least one optical sensor (photoelectric detection module (37)) configured to detect an identity and orientation of each of the at least some of the shell segments based on the unique signatures (Fig. 17, lines 48-50, 73-78, 190-262, 428-430, 454-483).
Claim 2:  Peng discloses the puzzle configured to determine a current shell segment pattern of the shell, based, at least in part, on the detected identity and orientation (Fig. 17, lines 48-50, 73-78, 190-262 , 428-430, 454-483).
Claim 3:  Peng discloses each unique signature represents colors of all face segments of its corresponding shell segment (lines 48-50, 73-78, 190-262 , 365-386 (each color of the faces of the segments are detected), 428-430, 454-483).
Claim 4:  Peng teaches the puzzle comprising: processing circuitry, wherein the processing circuitry is located within the shell and configured to determine the current shell segment pattern (see above, lines 79-81, 323-336, 389-393, 437-442, 448, 464-483).
Claim 5:  Peng teaches the shell has six faces, which form a cube; the shell segments are six central cubelets, eight vertex cubelets, and twelve central edge cubelets, the central cubelets each being on a different face of the shell (lines 316-321) and each being supported by contacting a separate post extending from the core along the axis of rotation of its respective face (lines 396-404) and the at least some of the shell segments include the eight vertex cublets and the twelve central edge cubelets (see above, Figs. 1, 9-14).
Claim 6:  Peng discloses at least one mirror (41) directing images of the unique signatures toward the at least one optical sensor (lines 478-483).
Claim 7:  Peng discloses at least one lens (40) directing images of the unique signatures toward the at least one optical sensor (lines 478-483).
Claim 8:  Peng discloses a light source (39) directed to illuminate the unique signatures (lines 478-483).
Claim 16:  Peng discloses processing circuitry configured to determine the movement of the at least some of the shell segments (in regards to movement: lines 48-50, 73-78, 
Claim 17:  Peng discloses a power source located at the core, wherein the power source is accessible for charging through at least one of the shell segments (lines 116-121, 330-336).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Peng (WO 2016173476 A1)(please refer to attached translation of cited portions) or, in the alternative, under 35 U.S.C. 103 as obvious over Peng (WO 2016173476 A1)(please refer to attached translation of cited portions).
Claim 9:  Peng teaches that at least one optical sensor views all unique signatures simultaneously.  For example, Peng teaches each cube includes one optical sensor to detect or view the cubes corresponding unique signature (see above, lines 48-50, 73-78, 190-262, 428-430, 454-483).  One skilled in the art recognizes that since each optical sensor is directed towards the corresponding cube and it’s signature (e.g. in order to view or see the signature) than each optical sensor simultaneously views the unique signatures.
	However, in the alternative if “viewing” is interpreted as detecting, Peng at least teaches the optical(s) reading all the unique signatures of the shell segments (see above, lines 48-50, 73-78, 190-262, 428-430, 454-483).  Furthermore, applicant fails to disclose that having the optical sensor views all unique signatures simultaneously solve any stated problem, provides an advantage, or is for any particular purpose.  Moreover, it appears that optical sensor means of Peng, or applicant’s invention, would perform the same function detecting the unique signatures, regardless of whether or not the optical sensor views/detects all the unique signatures simultaneously or not.  Therefore, it would have been prima facie obvious to modify Peng to obtain the invention as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715